Citation Nr: 0008873	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  91-21 915	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for a service-connected seizure disorder, prior to 
July 29, 1996.

2.  Entitlement to a disability evaluation in excess of 40 
percent for a service-connected seizure disorder, from July 
29, 1996.

3.  Entitlement to an earlier effective date for the payment 
of VA compensation benefits for the veteran's service-
connected seizure disorder, prior to 
March 1, 1981.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1970 to 
February 1976.  This appeal arises from a December 1991 
rating decision of the Montgomery, Alabama, regional office 
(RO) which reinstated the veteran's payment of compensation 
for his service-connected seizure disorder at a 10 percent 
disability evaluation, effective from September 12, 1990.  
The RO further determined that the evidence of record was 
insufficient to evaluate the disability from June 10, 1978 
through September 11, 1990.  

The matter was Remanded by the Board of Veterans' Appeals 
(Board) in March 1992 for the purpose of obtaining additional 
medical evidence and to afford the veteran due process.  By a 
rating action dated in September 1992, the 10 percent 
disability evaluation assigned to the seizure disorder was 
increased to 20 percent, effective on September 12, 1990.  
The RO determined that the evidence remained insufficient to 
evaluate the veteran's seizure disorder for the period from 
June 10, 1978 through September 11, 1990.  

The Board Remanded the matter again in January 1994.  In June 
1995, the RO granted an earlier effective date of March 1, 
1981 for payment of VA compensation benefits for his service-
connected seizure disorder.  This was the date the veteran 
was placed on the Permanent Retired List with severance pay.  
The 20 percent disability evaluation was made effective to 
that date.  In so doing, the RO also confirmed and continued 
the 20 percent disability evaluation for the seizure 
disorder.  

The matter was Remanded by the Board for a third time in 
March 1996.  By a rating action dated in November 1999, the 
20 percent disability evaluation assigned to the veteran's 
service-connected seizure disorder was increased to 40 
percent, effective on July 29, 1996.  The RO held that an 
earlier effective date for the payment of VA compensation 
benefits for the veteran's service-connected seizure 
disorder, prior to March 1, 1981, was not warranted.  
Finally, during the pendency of this appeal, the veteran 
moved and jurisdiction was transferred to the Buffalo, New 
York, RO.


FINDINGS OF FACT

1.  Prior to July 29, 1996, the veteran's seizure disorder 
was manifested by at least two major seizures per year.

2.  For the period on and after July 29, 1996, the veteran's 
seizure disorder has been manifested by an average of two 
major seizures per year.

3.  The veteran was on the Marine Corps' Temporary Disability 
Retired List from February 15, 1976 to February 28, 1981 and 
in receipt of retirement pay during the period.

4.  In September 1976, the veteran was granted service 
connection for a seizure disorder and assigned a 20 percent 
disability evaluation for said disability; he did not waive 
receipt of his military retired pay to receive VA 
compensation benefits.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent disability rating for a 
seizure disorder, prior to July 29, 1996, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.20, 4.121, 4.124a, Diagnostic Code 8910 
(1999).

2.  The criteria for a disability evaluation in excess of 40 
percent for a seizure disorder, from July 29, 1996, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.2, 4.10, 4.20, 4.121, 4.124a, Diagnostic Code 8910 
(1999).

3.  The veteran is not entitled to payment of disability 
compensation benefits prior to March 1, 1981.  38 U.S.C.A. §§ 
5304, 5305 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.700, 
3.750, 3.751 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records reveal the veteran suffered two grand 
mal type seizure episodes in January 1975.  Neurological 
testing was normal, with the exception of an 
electroencephalogram that indicated epileptogenic activity.  
He was diagnosed as having a grand mal type seizure disorder 
and received treatment for the same.  An undated medical 
report indicated that he was found to be unfit for duty.  The 
veteran was transferred to the Temporary Disability Retired 
List (TDRL), effective February 16, 1976.  A letter to this 
effect was associated with the claims file.

The veteran filed a claim for service connection for a 
seizure disorder in March 1976.  

Following a June 1976 VA neurological examination, the 
veteran was awarded service connection for grand mal type 
seizure disorder.  A 20 percent disability evaluation was 
assigned.  The veteran was apprised of this decision in an 
October 1976 letter.  However, because he could not receive 
full payment of service retired pay and VA compensation at 
the same time, he was informed that VA had to disallow his 
claim.  He was advised that could elect to receive VA 
compensation instead, by waiving a portion of his retired 
pay.  He was told he had one year from the date of the letter 
to submit his waiver.  On the back of this letter, the 
veteran was also notified that, if he did not desire to 
receive compensation, he would not be barred from making such 
an election in the future.  A VA Form 21-651 for election of 
compensation in lieu of his service department retired pay 
was enclosed with October 1976 letter.

In a letter received in September 1990, the veteran inquired 
as to why he was not receiving any VA compensation for his 
service-connected seizure disorder.  He stated he was removed 
from the TDRL on March 6, 1981 and paid Severance Pay.  He 
reported that the Severance Pay had not been repaid.  He 
asked for his VA compensation to be reinstated, made 
effective from March 6, 19981, and applied to the Severance 
Pay.  He included a copy of a March 1981 Payroll Change Slip 
that indicated he had been discharged with severance pay on 
February 28, 1981.

The veteran was afforded a VA social and industrial survey in 
December 1990.  After completing high school, he said he 
enlisted in the Marine Corps.  He stated he was placed on 
"temporary retirement" in 1976 due to his seizure disorder 
and received severance pay upon discharge.  He indicated that 
his compensation was terminated in 1981.  Although he was 
unable to recall specific dates, the veteran listed three 
hospitals where he had received post-service treatment for 
his seizure disorder.  He said he experienced no warning 
signs prior to the onset of a seizure.  Based on information 
provided to him by witnesses, the seizure episodes were noted 
to involve unconsciousness and generalized jerking and 
twitching movements of the body lasting three to four 
minutes.  The veteran reported that he had not had any 
seizure activity in approximately three to four years.  He 
stated that he operated an automobile to run errands and 
search for work.  He said he was currently employed as a 
part-time security guard.  He indicated that he was 
participating in a Vocational Rehabilitation program.  He 
expressed a desire to work.  However, he realized his seizure 
disorder limited his ability to find a suitable job and 
maintain it.

By a rating action dated in February 1991, the RO reinstated 
the veteran's payment of compensation for his service-
connected seizure disorder effective from 
September 12, 1990.  A 10 percent disability evaluation was 
assigned.  The RO further determined that the evidence of 
record was insufficient to evaluate the disability from June 
10, 1978 through September 11, 1990.

The veteran filed a substantive appeal in May 1991.  Therein, 
he asserted that he was not apprised of the need to re-file 
for VA benefits after he was removed from the TDRL.  He 
contended the date of reinstatement of his VA compensation 
should be the date when he was removed from the TDRL, March 
6, 1981.  He also objected to the 10 percent disability 
evaluation assigned to his service-connected seizure 
disorder.  He said his seizure disorder prevented him from 
obtaining and maintaining gainful employment.  

The matter was Remanded by the Board in March 1992.  The 
Board found that the RO had improperly applied the laws and 
regulations pertaining to claims for restoration of benefits.  
Further, the RO was asked to obtain the veteran's medical 
records from the facilities he referenced during his December 
1992 social survey.

Additional service medical records were received in May 1992.  
Of note, the veteran was afforded a TDRL examination in July 
1980.  He reported having a seizure in February 1979.  He 
said he was working full-time as a strander for a wire 
fabrication plant.  He complained of chronic headaches in 
addition to his seizures.  The conclusion was that the 
veteran carried a diagnosis of generalized, tonic-clonic 
seizure disorder, which was well-controlled by medication.  
The examiner stated that the veteran was limited in that he 
should not work at high, open altitudes, or around hazardous 
machinery.  An October 1980 report from the Physical 
Evaluation Board reflects that the veteran was discharged 
from military service due to his grand mal type seizure 
disorder.  

Medical records from Oneida City Hospital and Rome Hospital 
dated from August 1967 to March 1989 were associated with the 
claims folder.  Those records show that the veteran received 
evaluations and treatment for, but not limited to, neck and 
shoulder pain, low back pain, and a seizure disorder.  He was 
shown to have had seizures in February 1979, February 1981, 
November 1984, February 1985, October 1988, and March 1989.  

In September 1992, the 10 percent disability evaluation 
assigned to the seizure disorder was increased to 20 percent, 
effective on September 12, 1990.  The RO determined that the 
evidence remained insufficient to evaluate the veteran's 
seizure disorder for the period from June 10, 1978 through 
September 11, 1990.  A supplemental statement of the case on 
the earlier effective date issue was mailed to the veteran in 
October 1992.  Therein, the issue of an increased evaluation 
for a seizure disorder was noted to have been removed from 
appeal because of the grant of benefits.

The veteran was afforded a personal hearing before the RO in 
February 1993.  After being removed from the TDRL by the 
Physical Evaluation Board in March 1981, he said he was told 
by "military lawyer" that he would not be able to draw VA 
compensation for another 9 to 10 years.  He asserted that VA 
should have contacted him regarding his benefits as soon as 
he was removed from the TDRL.  He argued that either the 
Marine Corps owed him 10 years of pay or the VA owed him 10 
years of compensation.

In March 1993, the Hearing Officer denied the claim of 
entitlement to an earlier effective date for the payment of 
VA compensation benefits for the veteran's service-connected 
seizure disorder, prior to September 12, 1990.  The Hearing 
Officer found there was no evidence that the veteran filed 
for VA compensation after his service discharge until 
September 12, 1990.  As such, he stated the effective date 
for payment of compensation had to be based on the date of 
receipt of claim.

The matter was Remanded by the Board for a second time in 
January 1994.  The Board found that there was no evidence 
that the veteran's claim for an earlier effective date had 
included consideration of 38 C.F.R. § 3.157(b)(1).  In this 
regard, the Board noted that an informal claim to reopen was 
deemed to have been received on the date of a uniformed 
service examination, which was the basis for granting 
severance pay to a veteran on the TDRL.  The RO was asked to 
verify the date of the veteran's uniformed service 
examination that led to his receipt of severance pay.  
Further, as there was no evidence that the veteran had 
withdrawn his claim for an increased evaluation and a higher 
disability evaluation was available, the RO was requested to 
address this issue.

In a letter dated in March 1994, the RO asked the veteran to 
submit the names and address of all medical care 
professionals who had treated him for his seizure disorder 
since his service discharge.  The veteran responded in June 
1994 by submitting medical release forms for the Tuscaloosa 
VAMC, Griffiss Air Force Base (AFB), J.D. Castro, M.D., and 
Capstone Medical Center.  In this regard, Griffiss AFB 
indicated in July 1994 that it did not have any records on 
file pertaining to the veteran.  Similarly, Dr. Castro 
reported in August 1994 that his office had been closed since 
1992, and that he no longer had any of his patients' records. 

Medical records from the Capstone Medical Center dated from 
August 1989 to March 1991 show that the veteran received 
evaluations and treatment for, but not limited to, 
hypertension and a seizure disorder.  An August 1990 
treatment report indicated that the veteran recently had a 
normal electroencephalogram, and that the veteran wanted to 
stop his seizure medication.  He stated he had not had a 
seizure in approximately three years.  In this regard, the 
examiner noted that the veteran had a long term seizure 
disorder that had been well controlled by medication.  The 
examiner stated the risks of discontinuing his seizure 
medications far outweighed the risk of continuing their use.  
Despite the veteran's seizure disorder, the examiner opined 
that the veteran was capable of being gainfully employed in a 
job that did not require driving.  A March 1991 follow-up 
report indicated that, through the efforts of vocational 
rehabilitation, the veteran was trained to work in a jewelry 
store.  He was observed to be working full-time.

Medical records from the Tuscaloosa VAMC dated from January 
1991 to September 1994 were also associated with the claims 
folder.  Those records reveal the veteran received routine 
maintenance care for his seizure disorder including the 
refill of his medications.  Of note, the veteran was brought 
in by ambulance in October 1993 after having a generalized 
tonic-clonic seizure at work.  He fell backwards and out of 
his chair.  He reported his last seizure had been in March 
1993.  Laboratory studies were conducted to properly 
determine dosage of medication to give the veteran. 

In June 1995, the RO granted an earlier effective date of 
March 1, 1981, the date the veteran was placed on the 
Permanent Retired List with severance pay, for payment of VA 
compensation benefits for the veteran's service-connected 
seizure disorder.  The 20 percent disability evaluation was 
made effective to that date.  In so doing, the RO also 
confirmed and continued the 20 percent disability evaluation 
for the seizure disorder.  The RO found the evidence of 
record failed to show that the veteran had had at least one 
major seizure in the last six months or two major seizures in 
the last year.  A supplemental statement of the case was 
mailed to the veteran in June 1995.

In March 1996, the matter was Remanded by the Board for the 
purpose of obtaining additional medical evidence and to 
afford due process to the veteran.  Specifically, the Board 
observed that the RO had failed to furnish the veteran with 
the proper laws and regulations pertaining to his earlier 
effective date claim.  The Board further found that the 
veteran had not been afforded a VA neurological examination 
in several years, and that such an examination was necessary 
prior to final appellate consideration of his claim.  

In a statement received in July 1996, the veteran indicated 
that he wished to be considered for a higher disability for 
his service-connected seizure disorder.  He said he had four 
seizures on July 13, 1996.  He asked that his medical records 
from the Rome VAMC be obtained.  He also indicated that his 
application for vocational rehabilitation had been approved 
by the Montgomery RO.

Medical records from the Canandaigua VAMC dated from January 
1996 to March 1997 reflect that the veteran received 
treatment primarily for a non-service-connected psychiatric 
condition and a substance abuse problem.  However, with 
regard to his seizure disorder, the veteran reported in 
November 1996 that said disorder was fairly well controlled.  
He reported having roughly two seizures per year.  He gave a 
similar history in a December 1996 discharge summary.  At 
that time, he stated his last seizure had been in July 1996.  


The veteran was afforded a VA epilepsy examination in June 
1997.  He stated his seizures had been relatively controlled 
over the past 26 years.  He said his last seizure had been in 
July, and that he had had three seizures in a row at that 
time.  He reported having four seizures in the last two 
years, which included the three that occurred in July.  
According to reports by witnesses, the veteran described 
having shaking spells of all extremities.  He said he bit his 
tongue.  Although the whole episode would last between two to 
three minutes, he stated he would be left confused from 
several minutes to an hour.  The veteran indicated he had 
been seizure free since having his medications increased.  He 
maintained he had been unable to work due to his seizures.  
Describing himself as a "skilled laborer," he explained 
that employers did not want to assume the risk of hiring him 
and having him work in setting that could result in injury if 
he suffered a seizure.  He stated he had lost his last job 
after suffering a seizure in the workplace.  

Following a neurological examination, the impression was 
partial complex seizure disorder.  The examiner opined that 
it was unlikely that the veteran's long history of seizures 
would prevent him from performing any activity that would 
require him to operate machinery.  The veteran's history of 
working as a skilled laborer was observed to be too risky.  
Further, on the increased dose of medication, the examiner 
said the veteran was modestly toxic.  This was also noted to 
be a hindrance to his employability and capability to perform 
sustained continued activity.  

In a July 1997 addendum to the report, the examiner reported 
that an electroencephalogram had revealed slowing in the 
anterior left quadrant, which suggested that the veteran's 
seizure focus was most likely the lest frontal.  The final 
diagnosis was seizure disorder.  The examiner stated that he 
was unable to see how the veteran could perform his usual and 
customary occupation secondary to the fact of his continuing 
seizure disorder.  

Medical records from the Syracuse VAMC and Rome VAMC dated 
from January 1996 to July 1999 were associated with the 
claims folder.  Those records show that the veteran received 
evaluations and treatment for, but not limited to, alcohol 
abuse, respiratory problems, a seizure disorder, depression, 
and post-traumatic stress disorder (PTSD).  There are several 
treatment notes pertaining to the refilling of his seizure 
medications.  With regard to the frequency of his seizures, 
during a hospitalization for pneumonia in July 1997, the 
veteran was noted to have given a history of having two 
seizures a "month."  In December 1997, the veteran reported 
having two seizures in the past week.  A May 1999 treatment 
report from the psychiatric indicated that he reported having 
a poorly controlled seizure disorder.  He said he had three 
seizures on Mother's Day of 1999.  

By a rating action dated in November 1999, the 20 percent 
disability evaluation assigned to the seizure disorder was 
increased to 40 percent.  The RO stated a higher evaluation 
was not warranted unless the record showed an average of at 
least one major seizure in four months over the last year.  
The effective date of the increase was July 29, 1996.  
Entitlement to a 40 percent evaluation prior to that date was 
deemed inappropriate because there was no evidence that the 
symptoms of the veteran's seizure disorder met the requisite 
severity.  The claim for an effective date for payment of VA 
compensation for the service-connected seizure disorder, 
prior to March 1, 1981, was denied.  The RO found there was 
no evidence that suggested a request to reinstate the 
veteran's VA benefits prior to the date when VA was notified 
that his military retired pay had ended, March 1, 1981.  A 
supplemental statement of the case was mailed to the veteran 
in November 1999.

II.  Analysis

A.  Increased Evaluation

The first inquiry must be whether the appellant has stated a 
well-grounded claim as required by 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is one that is plausible.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In the context of a claim 
for an increased evaluation of a condition adjudicated 
service connected, an assertion by a claimant that the 
condition has worsened is sufficient to state a plausible, 
well-grounded claim.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The appellant in the instant case has 
stated a well-grounded claim.  Moreover, as all 

evidence necessary to an equitable disposition of the 
veteran's claim was obtained by the RO, the VA has fulfilled 
its duty to assist.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159 
(1999).

38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  
Whatever system is affected, evaluations are based upon lack 
of usefulness of these parts or systems, especially in self-
support.  The medical examiner must therefore furnish, in 
addition to the etiological, anatomical, pathological, 
laboratory and prognostic data  required for ordinary medical 
classification, a full description of the effects of 
disability upon the person's  ordinary activity.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1999).

To warrant a rating for epilepsy, the seizures must be 
witnessed or verified at some time by a physician.  As to 
frequency, competent, consistent lay testimony emphasizing 
convulsive and immediate post-convulsive characteristics may 
be accepted.  The frequency of seizures should be ascertained 
under the ordinary conditions of life (while not 
hospitalized).  38 C.F.R. § 4.121 (1999).

The veteran's service-connected seizure disorder is evaluated 
under Diagnostic Code 8910, grand mal epilepsy.  Grand mal 
epilepsy is rated under the general rating formula 
(Diagnostic Code 8911) for major and minor seizures.  The 
regulations provide that a major seizure is characterized by 
the generalized tonic-clonic convulsion with unconsciousness.  
A minor seizure consists of a brief interruption in 
consciousness or conscious control associated with staring or 
rhythmic blinking of the eyes or nodding of the head ("pure" 
petit mal), or sudden jerking movements of the arms, trunk, 
or head (myoclonic type) or sudden loss of postural control 
(akinetic type).

The General Rating Formula for Major and Minor Epileptic 
Seizures provides as follows:

Averaging at least 1 major seizure per 
month over the last year 
.................................................... 100

Averaging at least 1 major seizure in 3 
months over the last year; or more than 
10 minor seizures weekly ..... 80

Averaging at least 1 major seizure in 4 
months over the last year; or 9-10 minor 
seizures per week ............. 60

At least 1 major seizure in the last 6 
months or 2 in the last year; or 
averaging at least 5 to 8 minor seizures 
weekly........................................................ 40

At least 1 major seizure in the last 2 
years; or at least 2 minor seizures in 
the last 6 months....................... 20

A confirmed diagnosis of epilepsy with a 
history of seizures...................................................... 10

Note (1): When continuous medication is 
shown necessary for the control of 
epilepsy, the minimum evaluation will be 
10 percent.  This rating will not be 
combined with any other rating for 
epilepsy. 

Note (2): In the presence of major and 
minor seizures, rate the predominating 
type. 

Note (3): There will be no distinction 
between diurnal and nocturnal major 
seizures.

38 C.F.R. § 4.124, Diagnostic Code 8910 (1999).

1.  Disability Evaluation in Excess of 20 Percent 
Prior to July 29, 1996

Here, the record shows that the veteran has been diagnosed as 
having a grand mal type seizure disorder, and that the 
description of his seizures meets with the definition of 
grand mal epilepsy as described above.  There is no 
indication that his seizure disorder has a petit mal or minor 
epilepsy component.  

With respect to the frequency of his seizures, the VA and 
private medical evidence as well as the veteran's personal 
statement have remained fairly consistent.  The record shows 
that the veteran's seizures were well maintained until the 
latter part of 1988.  Three seizures are reported to have 
occurred between February 1981 and February 1985.  However, 
the veteran suffered a seizure in October 1988 and again in 
March 1989.  He then experienced another period where, as 
noted in a March 1991 treatment note, his seizure disorder 
was described as being "well controlled."  This seemingly 
quiescent state appears to have lasted until 1993, when grand 
mal seizures were reported to have occurred in March and 
October of that year.  

Thus, while it is apparent that the veteran's seizure 
disorder has undergone periods of relative inactivity as well 
as exacerbations, the Board finds that the frequency of major 
seizures in 1988 and 1993 satisfies the requirements for a 40 
percent disability rating.  The next higher rating, 60 
percent, requires an average of at least one major seizure in 
four months over the last.  This has neither been shown nor 
alleged during the period in question.  Accordingly, a 40 
percent disability evaluation prior to July 29, 1996 is 
warranted.


2.  Disability Evaluation in Excess of 40 Percent
From July 29, 1996

Application of the schedular rating criteria to the evidence 
of record reveals no evidentiary basis to support a finding 
that epilepsy is manifested by at least 1 major seizure in 
the last 4 months over the past year; which is the criteria 
for a 60 percent rating for grand mal seizures.  
Specifically, the veteran has repeatedly indicated that his 
seizure disorder has been fairly well controlled by 
medications, and that he suffers approximately two grand mal 
type seizures a year.  At this June 1997 VA examination, he 
clearly stated that his last seizure had been in July 1996.  
He reported having had three seizures in a row at that time, 
and that he had had four seizures in the last two years, 
which included the three that occurred in July.  Seizure 
activity was subsequently reported to have occurred on two 
occasions in December 1997 and three times on Mother's Day of 
1999.

The aforementioned lay evidence, which reflects an average of 
two major seizures per year, more nearly approximates the 
criteria for a 40 percent evaluation, which require evidence 
of one major seizure over the last two years.  The Board 
recognizes that the veteran gave a history of having two 
seizures a "month" during a July 1997 hospitalization for 
pneumonia.  However, in light of the comments he made one 
month earlier at his VA examination and prior thereto, this 
history appears to be a typographical error.  As such, the 
Board finds that an increased rating in excess of the 
currently assigned 40 percent for the veteran's seizure 
disorder is not warranted.

B.  VA Compensation Prior to March 1, 1981

Except to the extent that retirement pay is waived under 
other provisions of law, not more than one award of pension, 
compensation, emergency officers', regular, or reserve 
retirement pay, or initial award of naval pension granted 
after July 13, 1943, shall be made concurrently to any person 
based on such person's own service or concurrently to any 
person based on the service of any other person.  Any person 
who is receiving pay pursuant to any provision providing 
retired or retirement pay to persons in the Armed Forces and 
who would be eligible to receive pension or compensation 
under the laws administered by the VA Secretary if such 
person were not receiving such retired or retirement pay, 
shall be entitled to receive such pension or compensation 
upon the filing by such person, with the department by which 
such retired or retirement pay is paid of, a waiver of so 
much of such person's retired or retirement pay as is equal 
in amount to such pension or compensation.  38 U.S.C.A. §§ 
5304, 5305 (West 1991); 38 C.F.R. §§ 3.700, 3.750, 3.751 
(1999).

The record shows that the veteran was granted service 
connection for a seizure disorder in September 1976.  In this 
regard, noting that he was in receipt of service retired pay, 
the evidence reveals that the veteran was sent a VA Form 21-
651 in October 1976 for the purpose of waiving his service 
department disability retired pay in order to receive VA 
compensation.  He did not timely file the waiver within one 
year of this notice as required by the applicable regulatory 
criteria and the matter became final.  38 C.F.R. § 3.750(b) 
(1999).  The evidence further shows that the veteran remained 
on the TDRL and received payments through the same until 
February 28, 1981.  

The laws and regulations pertaining to the receipt of VA 
compensation clearly state that any person entitled to 
receive retirement pay based on service as a member of the 
Armed Forces may not receive such pay concurrently with 
benefits payable under laws administered by the VA.  Since 
the veteran was receiving retired pay from February 15, 1976 
to February 28, 1981, he was statutorily barred from 
receiving VA compensation during this period.  The U.S. Court 
of Appeals for Veterans Claims (Court) has held that, in a 
case where the law and not the evidence is dispositive, as is 
the case here, a claim should be denied or an appeal to the 
Board terminated because of the absence of legal merit or 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  For the reasons set forth above, the 
veteran's claim of entitlement to an earlier effective date 
for the payment of VA compensation benefits for the veteran's 
service-connected seizure disorder, prior to 
March 1, 1981, is denied.



ORDER

Entitlement to a disability evaluation in excess of 20 
percent for a service-connected seizure disorder, prior to 
July 29, 1996, is granted, subject to the criteria governing 
payment of monetary benefits.

Entitlement to a disability evaluation in excess of 40 
percent for a service-connected seizure disorder, from July 
29, 1996, is denied.

Entitlement to an earlier effective date for the payment of 
VA compensation benefits for the veteran's service-connected 
seizure disorder, prior to 
March 1, 1981, is denied.


REMAND

When considering epilepsy and unemployability, one must bear 
in mind that the epileptic, although his or her seizures are 
controlled, may find employment and rehabilitation difficult 
of attainment due to employer reluctance to the hiring of the 
epileptic.  Where a case is encountered with a definite 
history of unemployment, full and complete development should 
be undertaken to ascertain whether the epilepsy is the 
determining factor in his or her inability to obtain 
employment.  This should include conducting a economic and 
social survey to secure all relevant facts and data necessary 
to permit a true judgment as to the reason for unemployment 
and should include information pertaining to the veteran's 
life and work, i.e., education, occupations prior to and 
after service, places of employment and reasons for 
termination, wages receives, and number of seizures.  Upon 
completion of this survey and current examination, the case 
should have rating board consideration.  Where in the 
judgment of the rating board the veteran's unemployability is 
due to epilepsy and jurisdiction is not vested in that body 
by reason of schedular evaluations, the case should be 
submitted to the Director, Compensation and Pension Services.  
See 38 C.F.R. § 4.124a (1999).

A review of the record indicates that the veteran's service-
connected seizure disorder may interfere with his ability to 
obtain and maintain employment.  In the July 1997 addendum to 
the June 1997 VA epilepsy examination, the VA examiner 
specifically stated that he was unable to see how the veteran 
could perform his usual and customary occupation secondary to 
the fact of his continuing seizure disorder.  He made similar 
findings in the June 1997 examination report.  Although 
consideration was given to the veteran's entitlement to an 
extraschedular evaluation in November 1999 rating action, the 
Board finds that the RO failed to properly develop the 
extraschedular issue as set forth under 38 C.F.R. § 4.124a.  
Thus, the Board must conclude that further development is 
warranted.

The VA has a duty to assist a claimant in the development of 
facts pertinent to her claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  The duty to assist the 
veteran in obtaining and developing available facts and 
evidence to support her claim includes the procurement of 
medical records to which the veteran has made reference.  
Littke v. Derwinski 1 Vet. App. 90 (1990).  The RO should 
obtain the veteran's current medical records pertaining to 
the treatment of his service-connected seizure disorder.  The 
Board also notes that the record contains references to the 
veteran having received vocational rehabilitation training.  
The veteran's Chapter 31 folder should also be obtained and 
included with the claims folder.

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:

1. The RO should inform the veteran of 
the elements of a claim for an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) and permit him the full 
opportunity to supplement the record as 
desired.  See Spurgeon v. Brown, 10 Vet. 
App. 194, 197-98 (1997).  The RO should 
also obtain from the veteran the names 
and addresses of all medical care 
providers who treated him for his 
service-connected seizure disorder since 
July 1999.  After securing the necessary 
release(s), the RO should request copies 
of the records which are not already 
contained in the claims folder.

2.  The RO should obtain copies of the 
veteran's complete inpatient and 
outpatient treatment records from the 
Rome VAMC, Syracuse VAMC, Canandaigua 
VAC, and any other identified VA medical 
facility since July 1999.  Once obtained, 
all records must be associated with the 
claims folder.

3.  The veteran's Chapter 31 (Vocational 
Rehabilitation) folder should be obtained 
and associated with the claims file.

4.  The RO should also take appropriate 
steps in order to arrange for a VA social 
and industrial survey which should 
include, to the extent possible, 
interviews with the veteran's family 
members and neighbors.  The report, upon 
completion, should be associated with the 
file.  The purpose of the survey is to 
collect data to determine the impact of 
the veteran's seizure disorder on his 
ability to obtain and retain gainful 
employment.

5.  The RO should schedule the veteran 
for a comprehensive VA neurological 
examination to determine the current 
severity of his seizure disorder. The 
veteran should be properly notified of 
the date, time, and place of the 
examination in writing.  A copy of the 
notification letter should be associated 
with the claims file.  The claims file 
must be made available to and reviewed by 
the examiner prior to the requested 
study.  The examiner should comment on 
the specific nature of the veteran's 
seizures and the frequency of the 
seizures.  Based on his/her review of the 
case, the examiner should express an 
opinion as to the medical probability 
that the service-connected disability 
precludes the veteran from performing 
substantially gainful employment.  A 
complete rationale for any opinion 
expressed must be provided.

6. Following completion of the foregoing, 
the RO must review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be implemented.

7.  When the above developments have been 
completed, the RO should review the 
evidence and determine whether an 
extraschedular benefit for the service-
connected seizure disorder may be 
granted.  In doing so, consideration 
should be given to the provision set 
forth in 38 C.F.R. §§ 3.312 and 4.124.  
If such criteria are met, then the matter 
should be referred to the Undersecretary 
for Benefits or the Director of the 
Compensation and Pension Service for 
appropriate action.  If the decision 
remains adverse to the veteran, he and 
his representative should be issued a 
supplemental statement of the case (SSOC) 
and afforded a reasonable opportunity to 
respond.  If appropriate, the SSOC should 
also include the provision of 38 C.F.R. 
§ 3.655.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to obtain additional factual and medical evidence.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals


 


- 21 -


